 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10   MARK A. GRANT,                                    No. 2:19-cv-01495-MCE-CKD (PS)

11                      Plaintiff,

12          v.                                         ORDER

13   MICHAEL CORRAL et al.,                            (ECF No. 5)

14                      Defendants.

15

16          Presently before the court is plaintiff’s motion for an extension of time to serve defendants
17   with the necessary process. (ECF No. 5.)
18          Pursuant to Federal Rule of Civil Procedure 4(m), “if the plaintiff shows good cause for
19   the failure [to serve process], the court must extend the time for service for an appropriate
20   period.”
21          Plaintiff filed his complaint and paid the filing fee on August 5, 2019, meaning service
22   was to be accomplished by November 3, 2019. See Fed. R. Civ. P. 4(m) (service is to occur
23   within 90 days of filing the complaint). Plaintiff alleges that he has undergone medical
24   treatments that have caused him to be ill for an extended period, precluding him from serving the
25   parties. (ECF No. 5 at 2.) Given plaintiff’s pro se status, the assertions contained in his motion,
26   and the short amount of time between when service was due and the present date, the court finds
27   plaintiff has established good cause for failure to serve defendants.
28
                                                       1
 1             Accordingly, the court GRANTS plaintiff’s motion for an extension of time and ORDERS

 2   that plaintiff is given 30 days from the date of this order to serve defendants.

 3   Dated: November 20, 2019
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7   16.grant.1495

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
